Citation Nr: 0844095	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
2001, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than June 11, 
2001, for the award of service connection for shell fragment 
wound to the right buttock.

3.  Entitlement to an effective date earlier than June 11, 
2001, for the award of service connection for shell fragment 
wound to the left index finger.

4.  Entitlement to an effective date earlier than June 11, 
2001, for the award of service connection for shell fragment 
wound to the left forearm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which awarded service connection for the disabilities 
listed on the title page and assigned an effective date of 
June 11, 2001, for each disability.

In the veteran's VA Form 9, Appeal to the Board, received in 
September 2006, he indicated he wanted a hearing before the 
Board in Washington, D.C.  In August 2008, the Board informed 
the veteran that a hearing at its central office had been 
scheduled and provided him with the date, time, and location 
of the hearing.  The veteran's representative informed the 
Board that the veteran no longer wanted a hearing before the 
Board.  Thus, there is no hearing request pending at this 
time.  


FINDINGS OF FACT

1.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for tinnitus 
prior to June 11, 2001.

2.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for shell 
fragment wound to the right buttock prior to June 11, 2001.

3.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for shell 
fragment wound to the left index finger prior to June 11, 
2001.

4.  Service connection for shell fragment wound to the left 
forearm was denied in a July 1997 rating decision.  The 
veteran was notified of his appellate rights and did not 
appeal the decision.  That decision is final.

5.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for shell fragment wound to the left forearm 
between July 1997 and June 11, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 11, 
2001, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2008).

2.  The criteria for an effective date earlier than June 11, 
2001, for the award of service connection for shell fragment 
wound to the right buttock have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2008).

3.  The criteria for an effective date earlier than June 11, 
2001, for the award of service connection for left index 
finger have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2008).

4.  The criteria for an effective date earlier than June 11, 
2001, for the award of service connection for shell fragment 
wound to the left forearm have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

A VCAA notice was sent in November 2001, which informed the 
veteran what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of and to submit 
any further evidence that was relevant to the claim.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91.  Thus, VA did not need to send the veteran a 
new notice in connection with his claims for an earlier 
effective date.  

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  Id.  In 
this case, whether an earlier effective date is warranted is 
based upon the evidence that was already in the claims file 
at the time the veteran submitted his claim for service 
connection/reopen in June 2001.  VA did not provide the 
veteran with an examination in connection with these claims 
for an earlier effective date, as they would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2008).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA and, in fact, 
informed VA he had no additional evidence to submit.

II.  Analysis

The veteran contends that service connection for tinnitus and 
the shell fragment wounds to the right buttock, left index 
finger, and left forearm should be granted as of September 
1991, when he submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, indicating he was 
seeking service connection for "post traumatic stress 
disorder, ear infection, broken jaw, malaria, and shrapnel 
wounds."  He argues that while the service medical records 
did not show that he had sustained shell fragment wounds to 
those areas, he sustained wounds to those areas during 
combat, when no documentation could be provided, and that as 
a combat veteran, VA had to accept that he incurred those 
shell fragment wounds during combat.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a),it defines an 
informal claim as the following:

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim. . . 
.

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

See also 38 C.F.R. § 3.1(p).  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an earlier effective date for the award of service 
connection for tinnitus and shell fragment wounds to the 
right buttock, left index finger, and left forearm.  The 
Board will address each disability separately.

A.  Tinnitus

As to the claim for an earlier effective date for the award 
of service connection for tinnitus, the evidence of record 
fails to show an intent by the veteran to file a claim for 
service connection for tinnitus prior to June 11, 2001.  The 
Board does not find that the September 1991 claim for "ear 
infection" is a claim for tinnitus.  The first time the 
claims file documents a report of tinnitus by the veteran is 
in a July 1996 VA examination report.  There, the veteran 
reported that tinnitus had been present "since the explosion 
in 1968," and the examiner diagnosed bilateral tinnitus.  
The veteran also provided a medical history that he had 
chronic draining in his right ear since service.  That 
appears to be the basis of his claim for an ear infection.

While the veteran clearly attributed tinnitus to service, the 
Board does not find that the veteran's statement in the VA 
examination report shows an intent by the veteran to file a 
claim for service connection for tinnitus.  See 38 C.F.R. §§ 
3.1, 3.155(a), (b).  Specifically, the document is an 
examination report submitted by a VA physician-it is not a 
communication from the veteran, his representative, a Member 
of Congress, or an agent communicating an intent to file a 
claim for compensation benefits.  Id.  Stated differently, 
the July 1996 examination report does not meet the criteria 
for an informal claim.  Id.  The veteran's report to the VA 
examiner was made in connection with his report of his 
medical history.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) ("The mere presence of the medical evidence does not 
establish an intent on the part of the [claimant] to seek . . 
. service connection. . . .").  For these reasons, the Board 
does not find that the July 1996 VA examination report was a 
claim for service connection for tinnitus.

Even with the June 11, 2001, informal claim, the veteran did 
not indicate he was seeking disability benefits for tinnitus 
(he indicated he was seeking to reopen the claim for service 
connection for hearing loss).  Interestingly, at the 
September 2003 VA examination, the veteran reported tinnitus 
had begun 10 to 15 years ago and denied relating it to any 
specific event or incident.  (At the July 1996 VA 
examination, he claimed tinnitus had begun in service.)  The 
VA examiner provided a negative opinion, stating that it was 
less likely than not that tinnitus was related to any events 
while the veteran was in service.  Service connection was 
granted in this case because the evaluator in the August 2004 
rating decision found that tinnitus should be found to be 
related to service.  He noted the VA examiner's opinion and 
stated, "We disagree with the examiner's conclusion" and 
found that service connection for tinnitus was warranted 
based upon his own opinion.

The Board has thoroughly reviewed the evidence of record and 
cannot find a document that meets the criteria of 38 C.F.R. 
§§ 3.1(p), 3.155 wherein the veteran expressed an intent to 
file a claim for service connection for tinnitus.  Even if 
the Board conceded that the September 1991 claim for ear 
infection was a claim for tinnitus, the effective date would 
still not be earlier than June 11, 2001, as there is nothing 
in the record prior to June 11, 2001, to establish 
"entitlement" to service connection for tinnitus.  See 
38 C.F.R. § 3.400 (effective date of service connection will 
be date of receipt of claim or date entitlement arose, 
whichever is later).  Again, the RO determined that the only 
medical opinion of record regarding the etiology of tinnitus 
was wrong.  The July 1996 examiner who noted the veteran's 
report that tinnitus had its onset in service and diagnosed 
bilateral tinnitus did not provide his own medical opinion as 
to the etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  Thus, even if the date of claim was 
prior to June 11, 2001, the date entitlement arose was not 
prior to that date, and an effective date earlier than June 
11, 2001, is not warranted.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

B.  Shell fragment wound to right buttock

As to the claim for service connection for shell fragment 
wound to the right buttock, a similar analysis applies to 
this claim as applied to the tinnitus claim.  The Board has 
pored through every document the veteran submitted to VA 
between his discharge from service and his June 2001 claim.  
Nowhere does he mention that he incurred a shell fragment 
wound to his right buttock.  While he makes allegations 
throughout the record that he sustained shell fragment 
wounds, he never specifies one to his right buttock prior to 
June 2001.  This fact is important because, in the decades 
following service, while the veteran reported sustaining 
shell fragment wounds to his right arm and right shoulder, he 
neglected to mention the one on his right buttock (and the 
one to his left hand, left forearm, and face).  

For example, the veteran was generic in his original claim 
for service connection in February 1973, as he claimed he was 
seeking compensation for "shrapnel wounds."  At that time, 
the service medical records in the claims file were 
incomplete and did not show that the veteran had sustained 
shrapnel wounds.  The veteran was examined by VA in September 
1973, and he reported to the examiner that he sustained shell 
fragment wounds to the right arm and right shoulder.  
Realizing that VA had to rely on the veteran's report of his 
shrapnel wounds, the RO wrote to the veteran in January 1974 
asking the veteran to "[p]lease tell us when and where you 
w[ere] wounded."  The record does not reflect that the 
veteran responded to that letter.  

In February 1974, VA received additional service medical 
records, which showed that the veteran sustained shrapnel 
wounds to his right arm and right shoulder in June 1968.  
This only confirmed the veteran's report of shrapnel injuries 
to the right arm and shoulder at the time of the September 
1973 VA examination.  Thus, the statements from the veteran 
closest to his discharge from service show that he reported 
shrapnel wounds to his right arm and right shoulder only.  
Specifically, he failed to report shrapnel wounds to his 
face, left hand, left forearm, left index finger, and right 
buttock for 20 years after his discharge from service.  As 
time went on, he added more locations of his shrapnel 
injuries which, when coupled with the complete absence of any 
supporting evidence, raises the question of whether such 
claims were credible, inasmuch as statements made in close 
proximity to service are far more probative and credible than 
statements made 20 years later.  However, any question of 
credibility as to whether he sustained shrapnel wound in 
these various locations was resolved by the RO in his favor 
in granting him service connection.

In the September 1991 VA Form 21-526, the veteran indicated 
he was seeking compensation for "shrapnel wounds."  
Following the veteran's September 1991 claim for increase and 
additional claims for service connection, VA provided him 
with examinations in March 1992.  At one examination, the 
veteran reported sustaining shell fragment wounds to his 
right arm and right shoulder, which was consistent with his 
1973 statements.  However, at another March 1992 examination, 
he reported sustaining shell fragment wounds to his back and 
both arms.  The Board does not find that his report that he 
sustained a shell fragment wound to his back at the VA 
examination to be a claim for service connection for a shell 
fragment wound to his right buttock.  It is in a totally 
different location, and it was reported as part of his 
medical history at a VA examination for service connection 
for post-traumatic stress disorder (i.e., did not show an 
intent to file a claim for service connection, see 38 C.F.R. 
§ 3.155; Brannon, 12 Vet. App. at 35.).  

In March 1995, when the veteran submitted an informal claim 
for service connection for shell fragment wounds, he stated 
these wounds were to his "right upper arm and shoulder, left 
hand, left forearm, and face."  There was no mention of his 
right buttock.  A February 1996 VA examination report shows 
that the examiner found a scar on the right buttock; however, 
the Board does not find that such establishes an intent by 
the veteran to file a claim for service connection for shell 
fragment wound to the right buttock.  See 38 C.F.R. 
§§ 3.1(p), 3.155; Brannon, 12 Vet. App. at 35.  The Board 
does not believe that VA should presume that any scar found 
on the veteran's body was the result of shrapnel wounds.  
Additionally, the examiner did not attribute the scar on the 
right buttock to service.

In the September 2003 VA examination report, the examiner 
noted, "On [the veteran's] right buttock, not mentioned 
before, is a 3cm x 0.5cm unsightly, not tender scar from 
being wounded in Vietnam."  It was based upon this statement 
that VA granted service connection for shell fragment wound 
to the right buttock.  Thus, even if the date of claim for 
service connection for shell fragment wound to the right 
buttock is determined to have been filed prior to June 11, 
2001, the date entitlement arose was after that date, and the 
effective date would not be earlier than June 11, 2001.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. 

C.  Shell fragment wound to left index finger

As to the claim for service connection for shell fragment 
wound to the left index finger, again, a similar analysis 
applies to this claim as applied to the tinnitus and right 
buttock claims.  The Board has reviewed the documents the 
veteran submitted to VA between his discharge from service 
and the June 2001 claim, and nowhere does he mention that he 
incurred a shell fragment wound to his left index finger.  

While already stated above, the Board will repeat it here.  
Based on the veteran's arguments, he feels as though VA 
should have known where his shrapnel wounds occurred.  VA 
relies upon claimants to inform VA of the disabilities for 
which they seek service connection.  If the veteran sustained 
multiple shrapnel wounds that were not documented in the 
service medical records, it is up to him to report those 
locations, as he is the only one who knows exactly where he 
was wounded.  In January 1974, VA asked for more specific 
information as to the circumstances of his injuries, and the 
veteran did not provide it.  He made no mention of his left 
index finger at the 1973 VA examination.

Following the veteran's September 1991 claim for increase and 
additional claims for service connection, VA provided him 
with examinations in March 1992.  At one examination, the 
veteran reported sustaining shell fragment wounds to his 
right arm and right shoulder.  At another examination, he 
reported sustaining shell fragment wounds to his back and 
both arms.  There was no mention of a wound to his left index 
finger.

In March 1995, when the veteran submitted a claim for service 
connection for shell fragment wounds, he stated these wounds 
were to his "right upper arm and shoulder, left hand, left 
forearm, and face."  There was no mention of his left index 
finger.  The February 1996 VA skin examination report shows 
that the examiner found a scar on the left second finger.  It 
is possible that the veteran was including his left index 
finger as part of his claim involving his left hand.  If that 
is the case, then that claim for service connection was 
denied in July 1997, and the veteran did not appeal the 
decision, and that decision is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103; Ingram v. Nicholson, 21 Vet. 
App. 232 (2007).

It was the June 11, 2001, application that was reopened after 
the 1997 denial and upon which the claim was granted.  Thus, 
even if VA conceded that the March 1995 application included 
his left index finger, he cannot receive an effective date 
earlier than June 11, 2001.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (effective date of an evaluation and an award 
of compensation based on a reopened claim will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)); Sears v. Principi, 16 Vet. App. 
244, 248 (2002) ("The Court thus holds that the effective-
date statute, 38 U.S.C. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed"), aff'd, 349 F.3d 1326 (Fed. 
Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("when claim to reopen is successful and the benefit sought 
is awarded upon readjudication, the effective date is the 
date of the claim to reopen").  

In sum, the Board cannot find an intent to file a claim for 
service connection for shell fragment wound to the left index 
finger prior to June 11, 2001, and if the claim for shell 
fragment wound on the left hand included the left index 
finger, his claim to reopen was submitted on June 11, 2001.  
Thus, an earlier effective date for the award of service 
connection for shell fragment wound to the left index finger 
is not warranted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

D.  Shell fragment wound to left forearm

Service connection for shrapnel wound to the left forearm was 
denied in a July 1997 rating decision.  The veteran was 
notified of the denial that same month, including his 
appellate rights.  He did not appeal the decision.  Thus, the 
July 1997 rating decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

The next time the veteran submitted an application to reopen 
the claim for service connection for shell fragment wound to 
the left forearm was on June 11, 2001.  It was following this 
submission that VA reopened the claim and awarded service 
connection for shell fragment wound to the left forearm.  
Applying the law to the facts of this case, the preponderance 
of the evidence is against the award of an effective date 
prior to June 11, 2001, for the award of service connection 
for shell fragment wound to the left forearm.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Flash, 8 Vet. App. 
at 340; Sears, 16 Vet. App. at 248.

The Board has thoroughly reviewed the evidence of record 
between July 1997 and June 2001 to see if the veteran filed a 
claim, an informal claim, or expressed a written intent to 
file a claim for service connection for shell fragment wound 
to the left forearm and finds that the evidence does not 
support the submission of a claim.  See 38 C.F.R. §§ 3.1(p), 
3.155.  

During that time period, in January 1999, the veteran wrote a 
letter to the RO asking to reschedule an appointment to 
review his claims file.  He also asked for a hearing before 
the Board.  In a February 1999 letter, the RO acknowledged 
the veteran's request for a Board hearing but noted that the 
evidence of record did not show that he had submitted a 
notice of disagreement with any rating decision made by the 
RO.  It then addressed past rating decisions that had become 
final.  It noted that he had been informed in July 1997 that 
his claim for service connection for residuals of a shrapnel 
wound to the left forearm had been denied and that if he 
wanted to reopen the claim, he would need to submit new and 
material evidence showing that the shrapnel wound was either 
incurred in or aggravated by service.  In November 1999, the 
veteran responded to that letters stating, "It is my intent 
to reopen my claim.  I will attempt to resurrect and acquire 
'After Action Reports,' 'Daily Unit Diaries,' and other lay 
evidence."  

The Board does not find that the November 1999 letter was an 
application to reopen the claim for service connection for 
shell fragment wound to the left forearm.  The veteran was 
merely responding to the February 1999 letter from VA, 
acknowledging that he had failed to appeal the 1997 decision 
and expressing his intent to submit new and material 
evidence.  In effect, the ball was left in the veteran's 
court to submit that evidence.  Without submitting any 
additional evidence at that time, any potential claim in the 
November 1999 letter was a duplicate claim of that which had 
been denied in July 1997, and there was nothing for the RO to 
adjudicate at that time.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than June 11, 2001, for the award of 
service connection for shell fragment wound to the left 
forearm is warranted.  The benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An effective date earlier than June 11, 2001, for the award 
of service connection for tinnitus is denied.

An effective date earlier than June 11, 2001, for the award 
of service connection for shell fragment wound to the right 
buttock is denied.

An effective date earlier than June 11, 2001, for the award 
of service connection for shell fragment wound to the left 
index finger is denied.

An effective date earlier than June 11, 2001, for the award 
of service connection for shell fragment wound to the left 
forearm is denied.



________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


